Citation Nr: 9914590	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  94-41 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder.

2.  Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1988 to December 
1991.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1993 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the issues on appeal.

These claims were previously before the Board and was the 
subject of a March 1997 Board remand, which requested that 
the veteran be provided an examination to determine whether 
any current cardiac symptomatology was related to service, 
and to develop the evidence regarding his claim of 
entitlement to service connection for post-traumatic stress 
disorder.  That development has been completed and these 
claims are again before the Board.

The veteran's claim of entitlement to service connection for 
a heart condition is addressed in the remand attached to this 
decision.


FINDINGS OF FACT

1.  There is no clear diagnosis of post-traumatic stress 
disorder based upon stressors whose occurrence has been 
objectively verified by VA.

2.  The evidence does not show that the veteran engaged in 
combat with the enemy.

3.  There is no competent evidence which shows that the 
veteran had any psychiatric disorder while in service, that a 
psychosis manifested to a compensable degree within one year 
following the veteran's separation from service, or that any 
current psychiatric disorder is related to the veteran's 
service or is proximately due to or the result of any disease 
or injury incurred in or aggravated by service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder, to include post-traumatic 
stress disorder, is not well grounded.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

The three elements of a "well grounded" claim are:  (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  Where a claim involves issues of medical fact, such 
as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet.App. 91, 92-
93 (1993).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had any acquired psychiatric 
disorder, to include post-traumatic stress disorder, during 
service; (2) whether he currently has any acquired 
psychiatric disorder, to include post-traumatic stress 
disorder; and if so, (3) whether any current acquired 
psychiatric disorder, to include post-traumatic stress 
disorder, is etiologically related to his service or to any 
disease or injury incurred in or aggravated by service.  The 
Board concludes that medical evidence is needed to lend 
plausible support for the issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza 
v. Brown, 7 Vet.App. 498, 506 (1995); see also Layno v. 
Brown, 6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).

Service connection may be established for a current 
disability which has not been clearly shown in service where 
there is a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service is shown.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998); Cuevas v. 
Principi, 3 Vet.App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992).   Service connection may also be 
established for a chronic disease manifested to a compensable 
degree within a presumptive period following separation from 
service.  38 C.F.R. §§ 3.307, 3.309 (1998).  A psychosis is a 
chronic disease with a presumptive period of one year.  
38 C.F.R. §§ 3.307, 3.309 (1998).

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (1998).

A review of the veteran's service medical records fails to 
reveal any complaints, treatment, or diagnosis of any 
psychiatric disorder while on active duty.  The Board notes 
that a September 1990 service examination found the veteran's 
psychiatric examination to be normal, and the veteran did not 
state any complaints on the accompanying report of medical 
history.

The veteran has been diagnosed with post-traumatic stress 
disorder in some medical records, however, the critical 
elements of that diagnosis, most fundamentally those 
concerning the existence of a stressor or stressors, appear 
to be based wholly upon the veteran's subjective history 
which he provided to the examiners.  The Board notes in this 
regard, that the question of whether the veteran was exposed 
to a stressor in service is a factual determination and VA 
adjudicators are not bound to accept the veteran's 
uncorroborated statements because medical providers have done 
so.  Wood v. Derwinski, 1 Vet.App. 190 (1991), aff'd, 1 
Vet.App. 406 (1991); Wilson v. Derwinski, 2 Vet.App. 614 
(1992).

The United States Court of Veterans Appeals (Court) set forth 
the framework for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support a 
diagnosis of post-traumatic stress disorder, in Zarycki v. 
Brown, 6 Vet.App. 91 (1993).  The Court divided the analysis 
into two requirements.  The first requirement is that 
evidence demonstrate the existence or occurrence of an 
alleged stressful event.  The second requirement is a 
determination as to whether the stressful event is of the 
type required to support a diagnosis of post-traumatic stress 
disorder.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service varies depending upon 
whether or not the veteran is found to have "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154 (West 1991); 
38 C.F.R. § 3.304 (1996); Hayes v. Brown, 5 Vet.App. 60 
(1993).  The Court provided a two-step process for 
determining whether the veteran "engaged in combat with the 
enemy."  First it must be determined through recognized 
military citations or other supportive evidence, that the 
veteran was engaged in combat with the enemy and that the 
claimed stressors are related to such combat.  If the RO 
finds in the affirmative, then (and only then), a second step 
requires that the veteran's lay testimony regarding alleged 
stressors must be accepted as conclusive and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," that is, credible, and "consistent with 
the circumstance, conditions, or hardships of such service."  
Zarycki v. Brown, 6 Vet.App. 91, 98 (1993).  The claimant's 
assertions that he engaged in combat with the enemy are not 
sufficient, by themselves, to establish this fact.  The 
record must first contain recognized military citations or 
other supportive evidence to establish that he engaged in 
combat with the enemy.

In West v. Brown, 7 Vet.App. 70 (1994), the Court held that 
in addition to demonstrating the existence of the alleged 
stressor, the facts must also establish that the alleged 
stressor was sufficient to be a stressor which could result 
in post-traumatic stress disorder.  The Court held that the 
sufficiency of the alleged stressor is a medical 
determination, and therefore adjudicators may not render a 
determination on that point in the absence of independent 
medical evidence. See also Cohen v. Brown, 10 Vet. App. 128 
(1997).  The Court in West also held that a psychiatric 
examination was inadequate for the purpose of establishing 
the existence of post-traumatic stress disorder for VA 
purposes because the examiners relied, in part, on events 
whose existence the Board had rejected.

The Court analysis shows that the question of the existence 
of the alleged stressors should be resolved by the 
adjudicator.  If the adjudicator determines that the record 
establishes the existence of any of the alleged stressors, 
then, and only then, the case may be referred for a medical 
examination to determine the sufficiency of the alleged 
stressor, that is, whether the occurrence was sufficient to 
constitute a stressor which may result in post-traumatic 
stress disorder.  That examination should also determine 
whether the other elements required for a medical diagnosis 
of post-traumatic stress disorder are present.  The 
adjudicator should determine precisely which alleged 
stressors have been established by the evidence to have 
occurred, and should instruct the medical examiner to 
consider only those alleged stressors in determining whether 
the veteran was exposed to a stressor and what the nature of 
the exposed stressor was.  Furthermore, any examination which 
renders a diagnosis of post-traumatic stress disorder which 
is not clearly based solely upon stressors whose inservice 
occurrence the adjudicator has accepted would be inadequate 
for rating purposes.

Therefore, pursuant to the development procedures outlined by 
the regulations and by the Court, the Board requested that 
the RO develop the veteran's alleged stressors.  The veteran 
alleges stressors of having engaged in combat, having been 
accidentally knocked down on a boat, seeing an A-10 aircraft 
crash, being on a bouncy helicopter ride, having seen Iraqi 
prisoners with rotting feet, and seeing persons putting on 
protective masks and putting on a protective mask himself and 
then hearing a Patriot missile fire.

A report from the U.S. Army Center for Research of Unit 
Records indicates that the veteran's unit was stationed at 
King Khalid Military City.  Seven Scud missiles were fired at 
King Khalid Military City, constituting five separate 
attacks.  One Scud was fired on January 23, 1991,at King 
Khalid Military City, and was reportedly engaged by Patriot 
missiles, resulting in no injuries or damage.  Two Scuds were 
fired at King Khalid Military City on February 14, 1991, and 
fell in areas not covered by Patriot batteries.  One 
destroyed a house and a car maintenance workshop, and the 
other fell in a "civilian district" resulting in only 
broken windows.  There were a total of four minor injuries.  
Two Scuds were fired at King Khalid Military City on February 
21, 1991, one was engaged by Patriot missiles, and the other 
exploded in the air on its own.  No damage or casualties were 
reported.  One Scud was fired at King Khalid Military City 
later in the day on February 21, 1991, it was not engaged and 
no damage or casualties were reported.  One Scud was fired 
towards King Khalid Military City on February 24, 1991.  
There was no information on whether it was engaged or of any 
casualties or damage.

The Board notes that the veteran has alleged that he engaged 
in combat with the enemy.  Where a veteran has engaged in 
combat with the enemy, VA will accept as sufficient proof of 
service connection any disease or injury alleged to have been 
incurred where there is satisfactory lay evidence consistent 
with the circumstances, conditions, and hardships of such 
service, notwithstanding the lack of official record.  
However, service connection for such disease or injury may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b) (West 1991).

However, the Board notes that the veteran's service personnel 
records indicate that he served in duty in an imminent danger 
pay area of Southwest Asia from February 22, 1991, to March 
3, 1991.  Elsewhere, his records indicate that his oversea 
service in Saudi Arabia was from February 2, 1991, to March 
3, 1991, for a period of one month.  While Scud missiles may 
have been fired at King Khalid Military City while the 
veteran was stationed there, the Board indicates that of the 
seven Scuds fired, one hit a civilian area, and one a house 
and car maintenance workshop, the rest were reported engaged 
by Patriot missiles, and resulted in no damage or casualties 
reported.  The veteran reported only that he heard Patriot 
missiles firing to engage Scuds and that he saw servicemen 
put on gas masks and put on a gas mask himself.  He does not 
allege that he was present when any Scuds actually hit or 
that he saw or heard any Scuds hit.  Therefore, the Board may 
only conclude that the veteran did not engage in combat with 
the enemy.  The veteran has only alleged that he saw men put 
on protective masks and that he heard a Patriot missile site 
fire, and thus he put on his own protective mask.  The 
veteran has not alleged as a stressor that any Scud missiles 
hit near him at any time.  Therefore, although the U.S. Army 
Center for Research of Unit Records verification did provide 
evidence of Scuds having hit in King Khalid Military City, 
their report serves only to possibly verify the veteran's 
alleged stressor of having heard a Patriot missile fire and 
seen men wearing gas masks, and put on a gas mask himself.  
The Board finds that wearing a protective mask and hearing a 
Patriot missile fire does not constitute having engaged in 
combat with the enemy.  The Court has held that a veteran 
seeking service connection for post-traumatic stress disorder 
may not rely on mere service in a combat zone, solely in and 
of itself, to support a diagnosis of post-traumatic stress 
disorder.  Zarycki v. Brown, 6 Vet.App. 91 (1993)

The veteran's other alleged stressors, having been on a bumpy 
helicopter ride, being knocked to the deck of a boat by 
accident, seeing an A-10 aircraft crash, and seeing Iraqi 
prisoners with rotting feet, are all unverified.  However, 
the Board notes that those stressors would not constitute 
combat stressors as, by the veteran's own statements, they 
did not involve engaging in combat with the enemy.

As the Board concluded that the veteran did not engage in 
combat with the enemy, the Board remanded the veteran's claim 
in order to verify his alleged stressors, resulting in the 
verification report from the U.S. Army Center for Research of 
Unit Records.  The Board requested that subsequent to that 
report the RO provide an examination to determine whether the 
veteran met the criteria for a diagnosis of post-traumatic 
stress disorder, with consideration only of those stressors 
whose existence was verified by VA.

The result of the June 1998 VA mental disorders examination 
was that the veteran did not fit the criteria for a diagnosis 
of post-traumatic stress disorder.  The examiner rendered a 
diagnosis of alcohol dependence and a substance induced mood 
disorder.

In this case, regarding the veteran's claim of entitlement to 
post-traumatic stress disorder, the Board finds that there is 
no clear diagnosis of post-traumatic stress disorder, based 
solely upon stressors whose existence has been objectively 
verified by VA.  While there are diagnoses of post-traumatic 
stress disorder of record, these are based upon a subjective 
history provided by the veteran, and where the events 
provided by the veteran in his subjective history have not 
been verified by objective evidence.  Therefore, those 
diagnoses of post-traumatic stress disorder are not valid for 
VA purposes.  Wilson v. Derwinski, 2 Vet.App. 614 (1992).

As there is no current clear diagnosis of post-traumatic 
stress disorder, and no record of treatment or complaint of 
post-traumatic stress disorder in service, the veteran's 
claim fails to show the required elements of a well grounded 
claim.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995).

The Board also notes that the veteran's claim includes a 
claim of entitlement to service connection for an acquired 
psychiatric disorder, generally.  While the veteran has 
submitted evidence showing that he has been diagnosed with 
adjustment disorder anxiety, and depression, he has not 
submitted any evidence to show that any of those disorders 
was incurred in or aggravated by service.  Nor has he 
produced any evidence to show that any of those disorders is 
proximately due to or the result of any disease or injury 
incurred in or aggravated by service.  Furthermore, he has 
not produced any evidence which shows that a psychosis 
manifested to a compensable degree within one year following 
separation from service.  Therefore, the Board finds that the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder fails to show the required 
elements of a well grounded claim.  Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).

The veteran has also been diagnosed with a substance induced 
mood disorder, due to alcohol dependence.  The Board notes 
that § 8052 of the Omnibus Budget Reconciliation Act of 1990, 
Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351, 
prohibits, effective for claims filed after October 31, 1990, 
the payment of compensation for a disability that is a result 
of a veteran's own alcohol or drug abuse.  The payment of 
compensation is prohibited whether the claim is based on 
direct service connection or, under 38 C.F.R. § 3.310(a), on 
secondary service connection of a disability proximately due 
to or a result of a service-connected condition.  Further, 
compensation is prohibited regardless of whether compensation 
is claimed on the basis that a service-connected disease or 
injury caused the disability or on the basis that a service-
connected disease or injury aggravated the disability.  
VAOPGCPREC 2-97 (Jan. 16, 1997).  The Board further notes 
that there is no evidence of record which shows that the 
veteran complained of or was treated for any substance 
induced mood disorder in service, or that any current 
substance induced mood disorder is related to service or to 
any disease or injury incurred in or aggravated by service.  
Therefore, any claim of entitlement to service connection for 
a substance induced mood disorder is also not well grounded.  
Caluza v. Brown, 7 Vet.App. 498, 506 (1995).

The veteran has also been diagnosed with schizotypal 
personality.  The Board notes that personality disorders are 
congenital and developmental disorders, and not diseases or 
injuries which are disabilities for which service connection 
may not be granted within the meaning of the applicable 
legislation.  38 C.F.R. § 3.303(d) (1998).  Therefore, any 
claim of entitlement to service connection for schizotypal 
personality would also be well grounded as there would be no 
current disability shown.  Caluza v. Brown, 7 Vet.App. 498, 
506 (1995).

The Board finds that there is no competent evidence which 
shows that the veteran had any psychiatric disorder while in 
service, that a psychosis manifested to a compensable degree 
within one year following the veteran's separation from 
service, or that any current psychiatric disorder is related 
to the veteran's service or is proximately due to or the 
result of any disease or injury incurred in or aggravated by 
service.

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim.  Since the veteran has not 
met his burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded, it must be denied.

Where a veteran has not met the burden of presenting evidence 
of a well grounded claim, VA has no duty to assist him any 
further in developing facts pertinent to his claim, including 
any further duty to provide him with a medical examination.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1998); 
Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992) (where the 
claim was not well grounded, VA was under no duty to provide 
the veteran with an examination).  However, where a claim is 
not well grounded, it is incomplete, and depending on the 
particular facts of the case, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application, where the veteran has 
reported other known or existing evidence.  Robinette v. 
Brown, 8 Vet.App. 69, 77 (1995); Epps v. Brown, 9 
Vet.App. 341 (1996).  In this case, regardless of whether the 
obligation attached, VA has complied with this obligation in 
the October 1993 statement of the case, the May 1994 
supplemental statement of the case, the September 1998 
supplemental statement of the case, and in the above 
discussion.  Specifically, the veteran is informed that he 
must produce evidence which shows a clear diagnosis of post-
traumatic stress disorder based on stressors which have been 
objectively verified (or may be presumed to have occurred 
based on the veteran's having engaged in combat with the 
enemy and those stressors being consistent with the 
circumstances, conditions, or hardships of such service), 
evidence showing that a psychosis manifested to a compensable 
degree within one year following his separation from service, 
or evidence showing that any current psychiatric disorder was 
incurred in or aggravated by service or is proximately due to 
or the result of a disease or injury incurred in or 
aggravated by service.

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See Edenfield v. Brown, 8 Vet.App 384 (1995) (en 
banc) (where a Board decision disallows a claim on the merits 
and the Court finds the claim to be not well grounded, the 
appropriate remedy is to affirm the Board's decision on the 
basis of nonprejudicial error).  The Board, therefore, 
concludes that denying the appeal of the veteran's claim 
because the claim is not well grounded is not prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet.App. 384 (1993).


ORDER

Because it is not well grounded, the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder, is 
denied.


REMAND

The United States Court of Veterans Appeals has held that VA 
has a duty to assist veterans in the development of facts 
pertinent to their claims, under 38 U.S.C.A. § 5107(a) (West 
1991) and 38 C.F.R. § 3.103(a) (1998), which requires that VA 
accomplish additional development of the evidence if the 
record currently before it is inadequate.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).

In its previous remand, the Board requested that the VA 
examiner provide an opinion as to whether any current cardiac 
symptomatology was related to the veteran's service.  
However, the June 1998 VA arrhythmias examination did not 
include such an opinion.  Therefore, the Board feels that an 
addendum should be sought to clarify whether any current 
symptomatology is related to the veteran's service.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should schedule the veteran 
for a VA cardiovascular examination or, 
if the physician who conducted the June 
1998 VA arrhythmias examination is 
available, should request that he submit 
an addendum to that examination which 
contains the requested information.  The 
claims folder and a copy of this remand 
should be made available to and be 
reviewed by the examiner prior to the 
examination or the preparation of 
addendum.  Specifically the examiner 
should provide the following information:

a)  The examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report or addendum that such review 
has been conducted.

b)  The examiner should provide a 
diagnosis of any currently existing 
cardiovascular pathology.

c)  The examiner should provide an 
opinion as to whether it is as 
likely as not that any current 
cardiovascular pathology is 
etiologically or causally related to 
service, or to any findings in the 
veteran's service medical records, 
to include his September 6, 1990, 
electrocardiograph report.  In 
providing an opinion as to the 
likelihood of relationship, it is 
most useful to the Board if the 
examiner classifies the likelihood 
of relationship as "definitely," 
"more likely than not," "as 
likely as not," "more likely 
not," or "definitely not."

2.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report or 
addendum.  The Court has held that, if 
the requested examination does not 
include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet.App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet.App. 
461, 464 (1992); Ardison v. Brown, 6 
Vet.App. 405, 407 (1994).

3.  Following completion of the 
foregoing, the RO should review the issue 
on appeal.  If the decision remains 
adverse to the veteran, in whole or in 
part, he and his representative should be 
furnished a supplemental statement of the 
case and afforded the applicable period 
of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with the requested development may have an adverse effect 
upon his claim.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

